Exhibit 10.4

 

EP ENERGY CORPORATION
EMPLOYMENT INDUCEMENT PLAN

 

1.                                      Purpose.  The purpose of the EP Energy
Corporation Employment Inducement Plan (the “Plan”) is to provide a means
through which EP Energy Corporation, a Delaware corporation (the “Company”), and
its Affiliates may attract and retain able persons as employees, directors and
consultants, thereby enhancing the profitable growth of the Company and its
Affiliates.  Accordingly, the Plan provides for the grant of Incentive Stock
Options, Nonstatutory Options, Stock Appreciation Rights, Restricted Stock
Awards, Restricted Stock Units, Stock Awards, Dividend Equivalents, Other
Stock-Based Awards, Cash Awards, Substitute Awards, Performance Awards, or any
combination of the foregoing.

 

2.                                      Definitions.  For purposes of the Plan,
the following terms shall be defined as set forth below:

 

(a)                                 “Affiliate” means any corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other organization that, directly or indirectly, controls,
is controlled by, or is under common control with, the Company.  For purposes of
the preceding sentence, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any entity or organization, shall mean the possession, directly or indirectly,
of the power (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of the controlled entity or organization, or
(ii) to direct or cause the direction of the management and policies of the
controlled entity or organization, whether through the ownership of voting
securities, by contract, or otherwise.

 

(b)                                 “Award” means any Option, SAR, Restricted
Stock Award, Restricted Stock Unit, Stock Award, Dividend Equivalent, Other
Stock-Based Award, Cash Award, Substitute Award or Performance Award, together
with any other right or interest, granted under the Plan.

 

(c)                                  “Award Agreement” means any written
instrument (including any employment, severance or change in control agreement)
that sets forth the terms, conditions, restrictions and/or limitations
applicable to an Award, in addition to those set forth under the Plan.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Cash Award” means an Award denominated in
cash granted under Section 6(i).

 

(f)                                   “Change in Control” means, except as
otherwise provided in an Award Agreement:

 

(i)                                     A transaction or series of transactions
(other than an offering of the Company’s common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the
Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its

 

--------------------------------------------------------------------------------


 

subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(ii)                                  the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions, in each case other than a transaction:

 

(A)                         Which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(B)                         After which no person or group beneficially owns
voting securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2(f) as beneficially owning 50% or more of combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
subject to the Nonqualified Deferred Compensation Rules or such compensation
would otherwise would be subject to the Nonqualified Deferred Compensation
Rules, the transaction or event described in this Section 2(f) with respect to
such Award must also constitute a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5), and as relates to the holder of such Award,
to the extent required to comply with the Nonqualified Deferred Compensation
Rules.

 

(g)                                  “Change in Control Price” means the amount
determined in the following clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows:  (i) the price per share offered to holders of Stock in
any merger or consolidation, (ii) the per share Fair Market Value of the Stock
immediately before the Change in Control without regard to assets sold in the
Change in Control and assuming the Company has received the consideration paid
for the assets in the case of a sale of the assets, (iii) the amount distributed
per share of Stock in a dissolution transaction, (iv) the price per share
offered to holders of Stock in any tender offer or exchange offer whereby a
Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 2(g), the value per share of the Stock that may otherwise be
obtained with respect to such Awards or to which such Awards track, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Awards.  In the event that the
consideration offered to

 

2

--------------------------------------------------------------------------------


 

stockholders of the Company in any transaction described in this Section 2(g) or
in Section 8(e) consists of anything other than cash, the Committee shall
reasonably determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

(i)                                     “Committee” means a committee of two or
more directors designated by the Board to administer the Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist solely of two or more Qualified Members.

 

(j)                                    “Dividend Equivalent” means a right,
granted to an Eligible Person under Section 6(g), to receive cash, Stock, other
Awards or other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments.

 

(k)                                 “Effective Date” means November 1, 2017.

 

(l)                                     “Eligible Person” means any officer or
employee of the Company or of any of its Affiliates, and any other person who
provides services to the Company or any of its Affiliates, including a director
of the Company; provided, however, that only an individual eligible to receive
an inducement award or inducement grant under New York Stock Exchange Listed
Company Manual Rule 303A.08 (or any successor rule) shall be an “Eligible
Person” for purposes of the Plan, except as otherwise approved by the
stockholders of the Company. Notwithstanding the foregoing, any such individual
must be an “employee” of the Company or any of its parents or subsidiaries
within the meaning of General Instruction A.1(a) to Form S-8 if such individual
is granted an Award that may be settled in Stock. An employee on leave of
absence may be considered as still in the employ of the Company or one of its
Affiliates for purposes of eligibility for participation in the Plan.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(n)                                 “Fair Market Value” means, as of any
specified date, (i) if the Stock is listed on a national securities exchange,
the closing sales price of the Stock, as reported on the stock exchange
composite tape on the preceding date (or if no sales occur on such date, on the
last preceding date on which such sales of the Stock are so reported); (ii) if
the Stock is not traded on a national securities exchange but is traded over the
counter at the time a determination of its fair market value is required to be
made under the Plan, the average between the reported high and low bid and asked
prices of Stock on the most recent date on which Stock was publicly traded; or
(iii) in the event Stock is not publicly traded at the time a determination of
its value is required to be made under the Plan, the amount determined by the
Committee in its discretion in such manner as it deems appropriate, taking into
account all factors the Committee deems appropriate including, without
limitation, the Nonqualified Deferred Compensation Rules.

 

(o)                                 “Incentive Stock Option” or “ISO” means any
Option intended to be and designated as an “incentive stock option” within the
meaning of section 422 of the Code.

 

3

--------------------------------------------------------------------------------


 

(p)                                 “Nonqualified Deferred Compensation Rules”
means the limitations or requirements of section 409A of the Code, as amended
from time to time, including the guidance and regulations promulgated thereunder
and successor provisions, guidance and regulations thereto.

 

(q)                                 “Nonstatutory Option” means any Option that
is not intended to be an “incentive stock option” within the meaning of section
422 of the Code.

 

(r)                                    “Option” means a right, granted to an
Eligible Person under Section 6(b), to purchase Stock or other Awards at a
specified price during specified time periods.

 

(s)                                   “Other Stock-Based Award” means an Award
granted to an Eligible Person under Section 6(h).

 

(t)                                    “Participant” means a person who has been
granted an Award under the Plan that remains outstanding, including a person who
is no longer an Eligible Person.

 

(u)                                 “Performance Award” means an award granted
to an Eligible Person under Section 6(k), the grant, vesting, exercisability
and/or settlement of which (and/or the timing or amount thereof) is subject to
the achievement of one or more performance goals specified by the Committee.

 

(v)                                 “Qualified Member” means a member of the
Board who is (i) a “nonemployee director” within the meaning of
Rule 16b-3(b)(3) and (ii) “independent” under the listing standards or rules of
the national securities exchange upon which the Stock is traded, but only to the
extent such independence is required in order to take the action at issue
pursuant to such standards or rules.

 

(w)                               “Recapitalization” means the occurrence of a
recapitalization by the Company, reclassification of Stock by the Company or
other change in the Company’s capital structure, in each case, without the
occurrence of a Change in Control.

 

(x)                                 “Restricted Stock” means Stock granted to an
Eligible Person under Section 6(d) that is subject to certain restrictions and
to a risk of forfeiture.

 

(y)                                 “Restricted Stock Unit” means a right,
granted to an Eligible Person under Section 6(e), to receive Stock, cash or a
combination thereof at the end of a specified period (which may or may not be
coterminous with the vesting schedule of the Award).

 

(z)                                  “Rule 16b-3” means Rule 16b-3, promulgated
by the Securities and Exchange Commission under section 16 of the Exchange Act.

 

(aa)                          “Securities Act” means the Securities Act of 1933,
as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(bb)                          “Stock” means the Company’s Class A Common Stock,
par value $0.01 per share, and such other securities as may be substituted (or
re-substituted) for Stock pursuant to Section 8.

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Stock Appreciation Right” or “SAR” means a
right granted to an Eligible Person under Section 6(c).

 

(dd)                          “Stock Award” means unrestricted shares of Stock
granted to an Eligible Person under Section 6(f).

 

(ee)                            “Substitute Award” means an Award granted under
Section 6(j) in substitution for a similar award as a result of certain business
transactions.

 

3.                                      Administration.

 

(a)                                 Authority of the Committee.  The Plan shall
be administered by the Committee except to the extent the Board elects to
administer the Plan, in which case references herein to the “Committee” shall be
deemed to include references to the “Board.”  Subject to the express provisions
of the Plan, Rule 16b-3 and other applicable laws, the Committee shall have the
authority, in its sole and absolute discretion, to: (i) designate Eligible
Persons as Participants; (ii) determine the type or types of Awards to be
granted to an Eligible Person; (iii) determine the number of shares of Stock or
amount of cash to be covered by Awards; (iv) determine the terms and conditions
of any Award, including whether, to what extent and under what circumstances
Awards may be vested, settled, exercised, cancelled or forfeited; (v) modify,
waive or adjust any term or condition of an Award that has been granted, which
may include the acceleration of vesting, waiver of forfeiture restrictions,
modification of the form of settlement of the Award if expressly permitted under
an applicable Award Agreement (for example, from cash to Stock or vice versa) or
modification of any other condition or limitation regarding an Award;
(vi) interpret and administer the Plan and any Award Agreement; (vii) establish,
amend, suspend, or waive rules and regulations used to administer the Plan;
(viii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement; and (ix) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  Any action of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Affiliates, stockholders, Participants, beneficiaries, and
permitted transferees under Section 7(a) or other persons claiming rights from
or through a Participant.

 

(b)                                 Exercise of Committee Authority.  At any
time that a member of the Committee is not a Qualified Member, any action of the
Committee relating to an Award granted or to be granted to an Eligible Person
who is then subject to section 16 of the Exchange Act in respect of the Company,
where such action is not taken by the full Board, may be taken either (i) by a
subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, or (ii) by the Committee but with each such member who is not
a Qualified Member abstaining or recusing himself or herself from such action;
provided, however, that upon such abstention or recusal, the Committee remains
composed solely of two or more Qualified Members.  Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan.  For the avoidance of doubt, the full Board may take any action
relating to an Award granted

 

5

--------------------------------------------------------------------------------


 

or to be granted to an Eligible Person who is then subject to section 16 of the
Exchange Act in respect of the Company.

 

(c)                                  Delegation of Authority.  The Committee may
delegate any or all of its powers and duties under the Plan to a subcommittee of
directors or to any officer of the Company, including the power to perform
administrative functions and grant Awards under the Plan; provided, however,
that such delegation does not (i) violate state or corporate law or (ii) result
in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to section 16 of the Exchange Act in respect of the
Company.  Upon any such delegation, all references in the Plan to the
“Committee,” other than in Section 8, shall be deemed to include any
subcommittee or officer of the Company to whom such powers have been delegated
by the Committee.  Any such delegation shall not limit the right of such
subcommittee members or such an officer to receive Awards under the Plan;
provided, however, that such subcommittee members and any such officer may not
grant Awards to himself or herself, a member of the Board, or any executive
officer of the Company or an Affiliate, or take any action with respect to any
Award previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents to assist it in administering the Plan that are not executive officers of
the Company or members of the Board, provided that such individuals may not be
delegated the authority to grant or modify any Awards that will, or may, be
settled in Stock.

 

(d)                                 Limitation of Liability.  The Committee and
each member thereof shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him or her by any officer or employee
of the Company or any of its Affiliates, the Company’s legal counsel,
independent auditors, consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and any officer or
employee of the Company or any of its Affiliates acting at the direction or on
behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
Company with respect to any such action or determination.

 

4.                                      Stock Subject to Plan.

 

(a)                                 Overall Number of Shares Available for
Delivery.  Subject to adjustment in a manner consistent with any adjustment made
pursuant to Section 8, the total number of shares of Stock reserved and
available for delivery with respect to Awards under the Plan is 12,000,000
shares, and such total number of shares of Stock shall be available for the
issuance of ISOs.

 

(b)                                 Application of Limitation to Grants of
Awards.  Subject to Section 4(c), no Award may be granted if the number of
shares of Stock to be delivered in connection with such Award exceeds the number
of shares of Stock remaining available under the Plan minus the number of shares
of Stock issuable in settlement of or relating to then-outstanding Awards.  The
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
Substitute Awards) and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Availability of Shares Not Delivered under
Awards.  Shares of Stock subject to an Award under the Plan that expires or is
cancelled, forfeited, exchanged, settled in cash or otherwise terminated
(including (i) shares forfeited with respect to Restricted Stock, and (ii) the
number of shares withheld or surrendered to the Company in payment of any
exercise or purchase price of an Award or taxes relating to Awards) shall not be
considered “delivered shares” under the Plan and shall again be available for
delivery with respect to Awards under the Plan, except that if any such shares
could not again be available for Awards to a particular Participant under any
applicable law or regulation, such shares shall be available exclusively for
Awards to Participants who are not subject to such limitation. If an Award may
be settled only in cash, such Award need not be counted against any share limit
under this Section 4.

 

(d)                                 Stock Offered.  The shares of Stock to be
delivered under the Plan shall be made available from (i) authorized but
unissued shares of Stock, (ii) Stock held in the treasury of the Company, or
(iii) previously issued shares of Stock reacquired by the Company, including
shares purchased on the open market.

 

5.                                      Eligibility.

 

(a)                                 Eligibility. Awards may be granted under the
Plan only to persons who are Eligible Persons at the time of grant thereof. For
the avoidance of doubt, any Award granted under the Plan shall comply with all
requirements relating to “employment inducement awards” set forth in NYSE Listed
Company Manual Rule 303A.08 (or any successor rule).

 

6.                                      Specific Terms of Awards.

 

(a)                                 General.  Awards may be granted on the terms
and conditions set forth in this Section 6.  Awards granted under the Plan may,
in the discretion of the Committee, be granted either alone, in addition to, or
in tandem with any other Award.  In addition, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter (subject to
Section 10), to the extent set forth in an Award Agreement, such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine.

 

(b)                                 Options.  The Committee is authorized to
grant Options, which may be designated as either ISOs or Nonstatutory Options,
to Eligible Persons on the following terms and conditions:

 

(i)                                     Exercise Price.  Each Award Agreement
evidencing an Option shall state the exercise price per share of Stock (the
“Exercise Price”); provided, however, that except as provided in Section 6(j) or
in Section 8, the Exercise Price of an Option shall not be less than the greater
of (A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant).

 

(ii)                                  Time and Method of Exercise; Other Terms. 
The Committee shall determine the number of shares of Stock to which the Option
relates, the time or times at which, or the circumstances under which, an Option
may be vested and/or exercised in whole or in part

 

7

--------------------------------------------------------------------------------


 

(including based on achievement of one or more performance goals pursuant to
Section 6(k) and/or future service requirements), the methods by which such
Exercise Price may be paid or deemed to be paid, the form of such payment,
including without limitation, cash or cash equivalents, Stock (including
previously owned shares or through a cashless or broker-assisted exercise, net
settlement or other reduction of the amount of shares otherwise issuable
pursuant to the Option), other Awards or awards granted under other plans of the
Company or any Affiliate, other property, or any other legal consideration the
Committee deems appropriate (including notes or other contractual obligations of
Participants to make payment on a deferred basis), the methods by or forms in
which Stock will be delivered or deemed to be delivered to Participants,
including, but not limited to, the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option.  In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued as of the date of exercise.  No Option may be exercisable for a period of
more than ten (10) years following the date of grant of the Option (or in the
case of an ISO granted to an individual who owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or its
parent or any of its subsidiaries, for a period of more than five (5) years
following the date of grant of the ISO).

 

(iii)                               ISOs.  The terms of any ISO granted under
the Plan shall comply in all respects with the provisions of section 422 of the
Code.  ISOs may only be granted to Eligible Persons who are employees of the
Company or employees of a parent or any subsidiary corporation of the Company. 
Except as otherwise provided in Section 8, no term of the Plan relating to ISOs
(including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any ISO under section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification.  ISOs shall not be granted more than ten years after
the earlier of the adoption of the Plan. Notwithstanding the foregoing, the Fair
Market Value of shares of Stock subject to an ISO and the aggregate Fair Market
Value of shares of stock of any parent or subsidiary corporation (within the
meaning of sections 424(e) and (f) of the Code) subject to any other “incentive
stock option” (within the meaning of section 422 of the Code) of the Company or
a parent or subsidiary corporation (within the meaning of sections 424(e) and
(f) of the Code) that first becomes purchasable by a Participant in any calendar
year may not (with respect to that Participant) exceed $100,000, or such other
amount as may be prescribed under section 422 of the Code.  As used in the
previous sentence, Fair Market Value shall be determined as of the date the
“incentive stock option” is granted.  Failure to comply with this provision
shall not impair the enforceability or exercisability of any Option, but shall
cause the excess amount of shares to be reclassified in accordance with the
Code.

 

(c)                                  Stock Appreciation Rights.  The Committee
is authorized to grant SARs to Eligible Persons on the following terms and
conditions:

 

(i)                                     Right to Payment.  An SAR is a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Stock on the date of exercise over (B) the grant price of the SAR as
determined by the Committee.

 

(ii)                                  Grant Price. Each Award Agreement
evidencing an SAR shall state the grant price per share of Stock; provided,
however, that except as provided in Section 6(j) or in Section 8, the grant
price per share of Stock subject to an SAR shall not be less than the greater of

 

8

--------------------------------------------------------------------------------


 

(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the SAR.

 

(iii)                               Time and Method of Exercise; Other Terms.
The Committee shall determine the number of shares of Stock to which the SAR
relates, the time or times at which and the circumstances under which an SAR may
be vested and/or exercised in whole or in part (including based on achievement
of one or more performance goals pursuant to Section 6(k) and/or future service
requirements), the form of consideration payable upon settlement, the method by
or forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR.  SARs may be either
free-standing or in tandem with other Awards.  No SAR may be exercisable for a
period of more than ten (10) years following the date of grant of the SAR.

 

(iv)                              Rights Related to Options.  An SAR granted in
connection with an Option shall entitle a Participant, upon exercise, to
surrender that Option or any portion thereof, to the extent unexercised, and to
receive payment of an amount determined by multiplying (A) the difference
obtained by subtracting the Exercise Price with respect to a share of Stock
specified in the related Option from the Fair Market Value of a share of Stock
on the date of exercise of the SAR, by (B) the number of shares as to which that
SAR has been exercised.  The Option shall then cease to be exercisable to the
extent surrendered.  SARs granted in connection with an Option shall be subject
to the terms and conditions of the Award Agreement governing the Option, which
shall provide that the SAR is exercisable only at such time or times and only to
the extent that the related Option is exercisable and shall not be transferable
except to the extent that the related Option is transferrable.

 

(d)                                 Restricted Stock.  The Committee is
authorized to grant Restricted Stock to Eligible Persons on the following terms
and conditions:

 

(i)                                     Grant and Restrictions.  Restricted
Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of one or more performance goals
pursuant to Section 6(k) and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter.  During the restricted period applicable to the Restricted Stock,
the Restricted Stock may not be sold, transferred, pledged, hedged,
hypothecated, margined or otherwise encumbered by the Participant.

 

(ii)                                  Dividends and Splits.  As a condition to
the grant of an Award of Restricted Stock, the Committee may allow a Participant
to elect, or may require, that any cash dividends paid on a share of Restricted
Stock be automatically reinvested in additional shares of Restricted Stock,
applied to the purchase of additional Awards under the Plan or deferred without
interest to the date of vesting of the associated Award of Restricted Stock. 
Unless otherwise determined by the Committee and specified in the applicable
Award Agreement, Stock distributed in connection with a Stock split or Stock
dividend, and other property (other than cash) distributed as a dividend, shall
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Restricted Stock Units.  The Committee is
authorized to grant Restricted Stock Units to Eligible Persons on the following
terms and conditions:

 

(i)                                     Award and Restrictions.  Restricted
Stock Units shall be subject to such restrictions (which may include a risk of
forfeiture) as the Committee may impose, if any, as set forth in an Award
Agreement, which restrictions may lapse at the expiration of the deferral period
or at earlier specified times (including based on achievement of one or more
performance goals pursuant to Section 6(k) and/or future service requirements),
separately or in combination, in installments or otherwise, as the Committee may
determine.

 

(ii)                                  Settlement.  Settlement of vested
Restricted Stock Units shall occur upon vesting or upon expiration of the
deferral period specified for such Restricted Stock Units by the Committee (or,
if permitted by the Committee, as elected by the Participant).  Settlement of
Restricted Stock Units shall be made by delivery of (A) a number of shares of
Stock equal to the number of Restricted Stock Units for which settlement is due,
or (B) cash in an amount equal to the Fair Market Value of the specified number
of shares of Stock covered by such Restricted Stock Units, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

 

(f)                                   Stock Awards.  The Committee is authorized
to grant Stock Awards under the Plan to Eligible Persons as a bonus, as
additional compensation, or in lieu of cash compensation any such Eligible
Person is otherwise entitled to receive, in such amounts and subject to such
other terms as the Committee in its discretion determines to be appropriate.

 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to Eligible Persons, entitling any such
Eligible Person to receive cash, Stock, other Awards, or other property equal in
value to dividends or other distributions paid with respect to a specified
number of shares of Stock.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (other than an Award of
Restricted Stock or a Stock Award).  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at a later specified
date and, if distributed at a later date, may be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles or accrued in a
bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.  With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.

 

(h)                                 Other Stock-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to Eligible
Persons such other Awards that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation convertible or exchangeable debt securities, other
rights convertible or exchangeable into Stock, purchase rights for Stock, Awards
with value and payment contingent upon performance of the Company or any other
factors designated by the Committee, and Awards valued by reference to the book
value of Stock or the value of securities of or the performance of specified
Affiliates of the Company.  The Committee shall determine the terms and
conditions of such Other Stock-Based Awards.  Stock delivered pursuant to an
Other-Stock Based Award in the

 

10

--------------------------------------------------------------------------------


 

nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, or other
property, as the Committee shall determine.

 

(i)                                     Cash Awards.  The Committee is
authorized to grant Cash Awards, on a free-standing basis or as an element of or
supplement to, or in lieu of, any other Award under the Plan to Eligible Persons
in such amounts and subject to such other terms (including the achievement of
one or more performance goals pursuant to Section 6(k) and/or future service
requirements) as the Committee in its discretion determines to be appropriate.

 

(j)                                    Substitute Awards; No Repricing.  Awards
may be granted under the Plan in substitution for similar awards held by
individuals who become Eligible Persons as a result of a merger, consolidation
or acquisition of another entity or the assets of another entity by or with the
Company or an Affiliate of the Company.  Such Substitute Awards referred to in
the immediately preceding sentence that are Options or SARs may have an exercise
price that is less than the Fair Market Value of a share of Stock on the date of
the substitution if such substitution complies with the Nonqualified Deferred
Compensation Rules and other applicable laws and national securities exchange
rules.  Except as provided in this Section 6(j) or in Section 8, the terms of
outstanding Awards may not be amended, without the approval of the stockholders
of the Company, to (i) reduce the Exercise Price or grant price of an
outstanding Option or SAR, (ii) grant a new Option, SAR or other Award in
substitution for, or upon the cancellation of, any previously granted Option or
SAR that has the effect of reducing the Exercise Price or grant price thereof,
(iii) exchange any Option or SAR for Stock, cash or other consideration when the
Exercise Price or grant price per share of Stock under such Option or SAR
exceeds the Fair Market Value of a share of Stock or (iv) take any other action
that would be considered a “repricing” of an Option or SAR under the applicable
listing standards of the national securities exchange on which the Stock is
listed (if any).

 

(k)                                 Performance Awards. The Committee is
authorized to designate any of the Awards granted under the foregoing provisions
of this Section 6 as Performance Awards.  The Committee may use such business
criteria and other measures of performance as it may deem appropriate in
establishing any performance goals applicable to a Performance Award, and may,
in accordance with the terms of the applicable Award Agreement, exercise its
discretion to reduce or increase the amounts payable under any Performance
Award.  Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.  The performance period applicable to
any Performance Award shall be set by the Committee in its discretion but shall
not exceed ten (10) years.

 

7.                                      Certain Provisions Applicable to Awards.

 

(a)                                 Limit on Transfer of Awards.

 

(i)                                     Except as provided in Sections
7(a)(iii) and (iv), no Award (other than a Stock Award), and no right under any
such Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution, and any such purported assignment, alienation, pledge,

 

11

--------------------------------------------------------------------------------


 

attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

 

(ii)                                  Except as provided in Sections
7(a)(iii) and (iv), each Option and SAR shall be exercisable only by the
Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.
Notwithstanding anything to the contrary in this Section 7(a), an ISO shall not
be transferable other than by will or the laws of descent and distribution.

 

(iii)                               To the extent specifically provided by the
Committee, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

(iv)                              An Award may be transferred pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction upon delivery to the Company of a written request for such transfer
and a certified copy of such order.

 

(b)                                 Form and Timing of Payment under Awards;
Deferrals.  Subject to the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company or any of its Affiliates upon the exercise or
settlement of an Award may be made in such forms as the Committee shall
determine in its discretion, including without limitation cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis (which may be required by the Committee or
permitted at the election of the Participant on terms and conditions established
by the Committee); provided, however, that any such deferred or installment
payments will be set forth in the Award Agreement and/or otherwise made in a
manner that will not result in additional taxes under the Nonqualified Deferred
Compensation Rules.  Payments may include, without limitation, provisions for
the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Stock.  The Plan
shall not constitute an “employee benefit plan” for purposes of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.

 

(c)                                  Evidencing Stock. The Stock or other
securities of the Company delivered pursuant to an Award may be evidenced in any
manner deemed appropriate by the Committee in its sole discretion, including,
but not limited to, in the form of a certificate issued in the name of the
Participant or by book entry, electronic or otherwise and shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such Stock
or other securities are then listed, and any applicable federal, state or other
laws, and the Committee may cause a legend or legends to be inscribed on any
such certificates to make appropriate reference to such restrictions.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, related to the Restricted Stock.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Consideration for Grants. Awards may be
granted for such consideration, including services, as the Committee shall
determine, but shall not be granted for less than the minimum lawful
consideration.

 

(e)                                  Additional Agreements.  Each Eligible
Person to whom an Award is granted under the Plan may, to the extent set forth
in an Award Agreement, be required to agree in writing, as a condition to the
grant of such Award or otherwise, to subject an Award that is exercised or
settled following such Eligible Person’s termination of employment or service to
a general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

 

8.                                      Subdivision or Consolidation;
Recapitalization; Change in Control; Reorganization.

 

(a)                                 Existence of Plans and Awards.  The
existence of the Plan and the Awards granted hereunder shall not affect in any
way the right or power of the Company, the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.

 

(b)                                 Subdivision or Consolidation of Shares.  The
terms of an Award and the share limitations under the Plan shall be subject to
adjustment by the Committee from time to time, in accordance with the following
provisions:

 

(i)                                     If at any time, or from time to time,
the Company shall subdivide as a whole (by reclassification, by a Stock split,
by the issuance of a distribution on Stock payable in Stock, or otherwise) the
number of shares of Stock then outstanding into a greater number of shares of
Stock or in the event the Company distributes an extraordinary cash dividend,
then, as appropriate (A) the maximum number of shares of Stock available for
delivery with respect to Awards under the Plan as provided in Section 4 shall be
increased proportionately, and the kind of shares or other securities available
for the Plan shall be appropriately adjusted, (B) the number of shares of Stock
(or other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions.

 

(ii)                                  If at any time, or from time to time, the
Company shall consolidate as a whole (by reclassification, by reverse Stock
split, or otherwise) the number of shares of Stock then outstanding into a
lesser number of shares of Stock, then, as appropriate (A) the maximum number of
shares of Stock available for delivery with respect to Awards under the Plan as
provided in Section 4 shall be decreased proportionately, and the kind of shares
or other securities available for the Plan shall be appropriately adjusted,
(B) the number of shares of Stock (or other kind of shares or securities) that
may be acquired under any then outstanding Award shall be decreased

 

13

--------------------------------------------------------------------------------


 

proportionately, and (C) the price (including the Exercise Price or grant price)
for each share of Stock (or other kind of shares or securities) subject to then
outstanding Awards shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

 

(iii)                               Whenever the number of shares of Stock
subject to outstanding Awards and the price for each share of Stock subject to
outstanding Awards are required to be adjusted as provided in this Section 8(b),
the Committee shall promptly prepare a notice setting forth, in reasonable
detail, the event requiring adjustment, the amount of the adjustment, the method
by which such adjustment was calculated, and the change in price and the number
of shares of Stock, other securities, cash, or property purchasable subject to
each Award after giving effect to the adjustments.  The Committee shall promptly
provide each affected Participant with such notice.

 

(c)                                  Recapitalization.  Notwithstanding anything
contained herein to the contrary, upon the occurrence of a Recapitalization or
an “equity restructuring” event that could result in an additional compensation
expense to the Company pursuant to the provisions of Accounting Standards
Codification Topic 718, Compensation — Stock Compensation, or any successor
accounting standard (“ASC Topic 718”), if adjustments to Awards with respect to
such Recapitalization or event were discretionary, the Committee shall equitably
adjust the number and type of shares of Stock (or other securities or property)
covered by each outstanding Award and the terms and conditions, including the
Exercise Price and performance goals (if any), of such Award to equitably
reflect such Recapitalization or event and shall adjust the number and type of
shares of Stock (or other securities or property) with respect to which Awards
may be granted under the Plan after such Recapitalization or event. Upon the
occurrence of any other Recapitalization or similar event that would not result
in an accounting charge under ASC Topic 718 if the adjustment to Awards with
respect to such Recapitalization or event were subject to discretionary action,
the Committee shall have complete discretion to adjust Awards and the number and
type of shares of Stock (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.  In the event the Committee makes any adjustment
pursuant to the foregoing provisions of this Section 8(c), the Committee shall
make a corresponding and proportionate adjustment with respect to the maximum
number of shares of Stock available for delivery with respect to Awards under
the Plan as provided in Section 4 and the kind of Stock or other securities
available for grant under the Plan.

 

(d)                                 Additional Issuances.  Except as expressly
provided herein, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Stock subject to Awards
theretofore granted or the purchase price per share of Stock, if applicable.

 

(e)                                  Change in Control and Other Events.  Except
to the extent otherwise provided in any applicable Award Agreement, vesting of
any Award shall not occur solely upon the occurrence of a Change in Control and,
in the event of a Change in Control or other changes

 

14

--------------------------------------------------------------------------------


 

in the outstanding Stock by reason of a recapitalization, reorganization,
merger, consolidation, combination, exchange or other relevant change in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 8, the Committee, acting in its sole
discretion without the consent or approval of any holder, may effect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Options, SARs or other Awards held by any individual holder:
(i) remove any applicable forfeiture restrictions on any Award; (ii) accelerate
the time of exercisability of an Award so that such Award may be exercised in
full or in part for a limited period of time on or before a date specified by
the Committee, after which specified date all unexercised Awards and all rights
of holders thereunder shall terminate; (iii) provide for a cash payment with
respect to outstanding Awards by requiring the mandatory surrender to the
Company by selected holders of some or all of the outstanding Awards held by
such holders (irrespective of whether such Awards are then vested or exercisable
pursuant to the Plan) as of a date, specified by the Committee, in which event
the Committee shall thereupon cancel such Awards (with respect to all shares
subject to such Awards) and pay to each holder an amount of cash (or other
consideration including securities or other property) per Award (other than a
Dividend Equivalent or Cash Award) equal to the Change in Control Price, less
the Exercise Price with respect to an Option and less the grant price with
respect to a SAR, as applicable to such Awards; provided, however, that to the
extent the Exercise Price of an Option or the grant price of an SAR exceeds the
Change in Control Price, such Award may be canceled for no consideration;
(iv) cancel Awards that remain subject to a restricted period as of the date of
a Change in Control or other such event without payment of any consideration to
the Participant for such Awards; or (v) make such adjustments to Awards then
outstanding as the Committee deems appropriate to reflect such Change in Control
or other such event (including, but not limited to, (x) the substitution,
assumption, or continuation of Awards by the successor company or a parent or
subsidiary thereof for new awards, and (y) the adjustment as to the number and
price of shares of Stock or other consideration subject to such Awards);
provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Awards then outstanding.

 

9.                                      General Provisions.

 

(a)                                 Tax Withholding.  The Company and any of its
Affiliates are authorized to withhold from any Award granted, or any payment
relating to an Award under the Plan, including from a distribution of Stock,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, its Affiliates and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  The Committee shall determine, in
its sole discretion, the form of payment acceptable for such tax withholding
obligations, including, without limitation, the delivery of cash or cash
equivalents, Stock (including previously owned shares, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to the Award), other
property, or any other legal consideration the Committee deems appropriate.  Any
determination made by the Committee to allow a Participant who is subject to
Rule 16b-3 to pay taxes with shares of Stock through net settlement or
previously owned shares shall be approved by either a committee made up of
solely two or more Qualified Members or the full Board.  If such tax obligations
are satisfied through net settlement or previously owned shares, the maximum
number of shares of Stock that may be so withheld (or surrendered) shall be the
number of shares

 

15

--------------------------------------------------------------------------------


 

of Stock that have an aggregate Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to such Award, as determined by the
Committee.

 

(b)                                 Limitation on Rights Conferred under Plan. 
Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any Eligible Person or Participant the right to continue as an Eligible Person
or Participant or in the employ or service of the Company or any of its
Affiliates, (ii) interfering in any way with the right of the Company or any of
its Affiliates to terminate any Eligible Person’s or Participant’s employment or
service relationship at any time, (iii) giving an Eligible Person or Participant
any claim to be granted any Award under the Plan or to be treated uniformly with
other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

 

(c)                                  Governing Law; Submission to Jurisdiction. 
All questions arising with respect to the provisions of the Plan and Awards
shall be determined by application of the laws of the State of Texas, without
giving effect to any conflict of law provisions thereof, except to the extent
Texas law is preempted by federal law.  The obligation of the Company to sell
and deliver Stock hereunder is subject to applicable federal and state laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.  With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of Texas.

 

(d)                                 Severability and Reformation.  If any
provision of the Plan or any Award is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable law or, if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect. To the fullest extent possible, the grant of any Awards to, or
other transaction by, a Participant who is subject to section 16 of the Exchange
Act shall be exempt from such section pursuant to an applicable exemption
(except for transactions acknowledged in writing to be non-exempt by such
Participant). If any of the terms or provisions of the Plan or any Award
Agreement conflict with the requirements of Rule 16b-3 (as those terms or
provisions are applied to Eligible Persons who are subject to section 16 of the
Exchange Act) or section 422 of the Code (with respect to ISOs), then those
conflicting terms or provisions shall be deemed inoperative to the extent they
so conflict with the requirements of Rule 16b-3 (unless the Board or the
Committee, as appropriate, has expressly determined that the Plan or such Award
should not comply with Rule 16b-3) or section 422 of the Code.  With respect to
ISOs, if the Plan does not contain any provision required to be included herein
under section 422 of the Code, that provision shall be deemed to be incorporated
herein with the same force and effect as if that provision had been set out at
length herein; provided, further, that, to the extent any Option that is
intended to qualify as an ISO cannot

 

16

--------------------------------------------------------------------------------


 

so qualify, that Option (to that extent) shall be deemed a Nonstatutory Option
for all purposes of the Plan.

 

(e)                                  Unfunded Status of Awards; No Trust or Fund
Created.  The Plan is intended to constitute an “unfunded” plan for certain
incentive awards. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and a Participant or any other person.  To the
extent that any person acquires a right to receive payments from the Company or
any Affiliate pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company or such Affiliate.

 

(f)                                   Nonexclusivity of the Plan.  The adoption
of the Plan by the Board shall not be construed as affecting any other equity
incentive or compensation plan adopted by the Company or any of its Affiliates
(including the EP Energy Corporation 2014 Omnibus Incentive Plan, as amended and
restated), nor shall the adoption of the Plan by the Board be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.  Nothing
contained in the Plan shall be construed to prevent the Company or any of its
Affiliates from taking any corporate action which is deemed by the Company or
such Affiliate to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Award made under the
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any of its Affiliates as a result of any such action.

 

(g)                                  Fractional Shares.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine in its sole discretion whether cash, other securities,
or other property shall be paid or transferred in lieu of any fractional shares
of Stock or whether such fractional shares of Stock or any rights thereto shall
be canceled, terminated, or otherwise eliminated with or without consideration.

 

(h)                                 Interpretation.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof. Words
in the masculine gender shall include the feminine gender, the plural shall
include the singular and the singular shall include the plural. In the event of
any conflict between the terms and conditions of an Award Agreement and the
Plan, the provisions of the Plan shall control.

 

(i)                                     Facility of Payment.  Any amounts
payable hereunder to any individual under legal disability or who, in the
judgment of the Committee, is unable to manage properly his financial affairs,
may be paid to the legal representative of such individual, or may be applied
for the benefit of such individual in any manner that the Committee may select,
and the Company shall be relieved of any further liability for payment of such
amounts.

 

(j)                                    Conditions to Delivery of Stock.  Nothing
herein or in any Award Agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable national securities exchange or securities
association, as then in effect.

 

17

--------------------------------------------------------------------------------


 

In addition, each Participant who receives an Award under the Plan shall not
sell or otherwise dispose of Stock that is acquired upon grant or vesting of an
Award in any manner that would constitute a violation of any applicable federal
or state securities laws, the Plan or the rules, regulations or other
requirements of the Securities and Exchange Commission or any stock exchange
upon which the Stock is then listed.  At the time of any exercise of an Option
or Stock Appreciation Right, or at the time of any grant of any other Award the
Company may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any other Award, require from the
Participant (or in the event of his or her death, his or her legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the Award holder’s intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Award and such
written covenants and agreements, if any, as to the manner of disposal of such
shares as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by such Award holder (or in the event of such Award
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, any other applicable state or federal
statute or regulation, or any rule of any applicable national securities
exchange or securities association, as then in effect.  Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any Exercise Price, grant price, or
tax withholding) is received by the Company.

 

(k)                                 Section 409A of the Code.  It is the general
intention, but not the obligation, of the Committee to design Awards to comply
with or to be exempt from the Nonqualified Deferred Compensation Rules, and
Awards will be operated and construed accordingly. Neither this Section 9(k) nor
any other provision of the Plan is or contains a representation to any
Participant regarding the tax consequences of the grant, vesting, exercise,
settlement, or sale of any Award (or the Stock underlying such Award) granted
hereunder, and should not be interpreted as such.  In no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with the Nonqualified Deferred Compensation Rules.  Notwithstanding any
provision in the Plan or an Award Agreement to the contrary, in the event that a
“specified employee” (as defined under the Nonqualified Deferred Compensation
Rules) becomes entitled to a payment under an Award that would be subject to
additional taxes and interest under the Nonqualified Deferred Compensation
Rules if the Participant’s receipt of such payment or benefits is not delayed
until the earlier of (i) the date of the Participant’s death, or (ii) the date
that is six months after the Participant’s “separation from service,” as defined
under the Nonqualified Deferred Compensation Rules (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to the
Participant until the Section 409A Payment Date.  Any amounts subject to the
preceding sentence that would otherwise be payable prior to the Section 409A
Payment Date will be aggregated and paid in a lump sum without interest on the
Section 409A Payment Date.  The applicable provisions of the Nonqualified
Deferred Compensation Rules are hereby incorporated by reference and shall
control over any Plan or Award Agreement provision in conflict therewith.

 

(l)                                     Participants in Foreign Jurisdictions. 
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of any countries in which the Company may operate to ensure the viability
of the benefits from Awards granted to Participants employed in such

 

18

--------------------------------------------------------------------------------


 

countries, to meet the requirements of local laws that permit the Plan to
operate in a qualified or tax-efficient manner, to comply with applicable
foreign laws and to meet the objectives of the Plan.

 

(m)                             Company Policies.  All Awards granted under the
Plan shall be subject to any applicable share trading policies and other
policies that may be implemented by the Company from time to time, including
such policies that may be implemented after the date an Award is granted.  In
addition, to the extent required by applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards, all Awards granted under the
Plan and all shares of Stock issued pursuant to Awards granted under the Plan
shall be subject to forfeiture, repurchase, recoupment and/or cancellation to
the extent necessary to comply with such law(s).

 

(n)                                 Plan Effective Date and Term.  The Plan was
adopted by the Board to be effective on the Effective Date. No Awards may be
granted under the Plan on and after the tenth anniversary of the Effective Date,
which is November 1, 2027. However, any Award granted prior to such termination,
and the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award in accordance with the terms of the Plan, shall extend beyond
such termination date until the final disposition of such Award.

 

10.                               Amendments to the Plan and Awards.  The
Committee may amend, alter, suspend, discontinue or terminate the Plan or the
Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants, except that any amendment or alteration to the
Plan, including any increase in any share limitation, shall be subject to the
approval of the Company’s stockholders not later than the annual meeting next
following such Committee action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Committee may otherwise, in its discretion, determine to submit other such
changes to the Plan to stockholders for approval; provided, that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under any previously granted and
outstanding Award.  The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted
and any Award Agreement relating thereto, except as otherwise provided in the
Plan; provided, however, that, without the consent of an affected Participant,
no such Committee action may materially and adversely affect the rights of such
Participant under such Award.  For purposes of clarity, any adjustments made to
Awards pursuant to Section 8 will be deemed not to materially and adversely
affect the rights of any Participant under any previously granted and
outstanding Award and therefore may be made without the consent of affected
Participants.

 

19

--------------------------------------------------------------------------------